--------------------------------------------------------------------------------

Exhibit 10.8
Execution Form


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
_____ day of November, 2019, by and between Broadmark Realty Capital Inc., a
Maryland corporation (the “Company”), and the undersigned (“Indemnitee”).


WHEREAS, at the request of the Company, Indemnitee currently serves as a
director and/or an officer of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of such service;


WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Company has agreed to indemnify Indemnitee and to advance expenses
and costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law; and


WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


Section 1.          Definitions.  For purposes of this Agreement:


(a)          “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person’s attaining such percentage interest;
(ii) the Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Directors then in office, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) at any time, a majority of the members of the Board of
Directors are not individuals whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by the
affirmative vote of at least two-thirds of the directors then in office who were
directors as of the Effective Date or whose election or nomination for election
was previously so approved.



--------------------------------------------------------------------------------

(b)          “Corporate Status” means the actual or alleged status of a person
as a present or former director, officer, or employee of the Company or as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee of any other foreign or domestic corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise that such person is or was serving in such
capacity at the request of the Company.  As a clarification and without limiting
the circumstances in which Indemnitee may be serving at the request of the
Company, service by Indemnitee shall be deemed to be at the request of the
Company:  (i) if Indemnitee serves or served as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise (1) of
which a majority of the voting power or equity interest is or was owned directly
or indirectly by the Company or (2) the management of which is controlled
directly or indirectly by the Company and (ii) if, as a result of Indemnitee’s
service to the Company or any of its affiliated entities, Indemnitee is subject
to duties to, or required to perform services for, an employee benefit plan or
its participants or beneficiaries, including as a deemed fiduciary thereof.


(c)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.


(d)          “Effective Date” means the date set forth in the first paragraph of
this Agreement.


(e)          “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, arbitration and mediation
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties and any other disbursements or
expenses incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in or
otherwise subject to or the target of  a Proceeding.  Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the premium for, security for and
other costs relating to any cost bond, supersedes bond or other appeal bond or
its equivalent.


(f)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


-2-

--------------------------------------------------------------------------------

(g)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, claim, demand or discovery request or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee.  If Indemnitee reasonably believes
that a given situation may lead to or culminate in the institution of a
Proceeding, such situation shall also be considered a Proceeding.


Section 2.          Services by Indemnitee.  Indemnitee serves or will serve in
the capacity or capacities set forth in the first WHEREAS clause above. 
However, this Agreement shall not impose any independent obligation on
Indemnitee or the Company to continue Indemnitee’s service to the Company.  This
Agreement shall not be deemed an employment contract between the Company (or any
other entity) and Indemnitee.


Section 3.          General.  The Company shall indemnify, and advance Expenses
to, Indemnitee to the maximum extent permitted by Maryland law in effect on the
Effective Date and as amended from time to time, unless otherwise limited by
this Agreement; provided, however, that no change in Maryland law shall have the
effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law as in effect on the Effective Date.  Unless otherwise limited by
this Agreement, the rights of Indemnitee provided in this Section 3 shall
include, without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by the Maryland
General Corporation Law (the “MGCL”), including, without limitation, Section
2-418 of the MGCL.


Section 4.          Standard for Indemnification.  If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, is threatened to be, or reasonably believes
that he or she shall be made a party to any Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all judgments, penalties, fines
and amounts paid in settlement and all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with any such Proceeding
unless it is established that (a) the act or omission of Indemnitee was material
to the matter giving rise to the Proceeding and (i) was committed in bad faith
or (ii) was the result of active and deliberate dishonesty, (b) Indemnitee
actually received an improper personal benefit in money, property or services or
(c) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.


Section 5.          Certain Limits on Indemnification.  Notwithstanding any
other provision of this Agreement (other than Section 6), and except to the
extent otherwise permitted by Maryland law, Indemnitee shall not be entitled to:


(a)          indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;


(b)          indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit in money, property or services was improperly
received in any Proceeding charging improper personal benefit to Indemnitee,
whether or not involving action in Indemnitee’s Corporate Status; or


-3-

--------------------------------------------------------------------------------

(c)          indemnification or advance of Expenses hereunder if the Proceeding
was initiated by Indemnitee, unless: (i) the Proceeding was initiated to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.


Section 6.          Court-Ordered Indemnification.  Notwithstanding any other
provision of this agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification of Indemnitee by the Company in the following circumstances:


(a)          if such court determines that Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or


(b)          if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an improper
personal benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper without regard to any limitation
on such court-ordered indemnification contemplated by Section 2-418(d)(2)(ii) of
the MGCL.


Section 7.          Indemnification for Expenses of an Indemnitee Who is Wholly
or Partially Successful.  Notwithstanding any other provision of this Agreement,
and without limiting any such provision, to the extent that Indemnitee was or
is, by reason of Indemnitee’s Corporate Status, made a party or subject to or
the target of any Proceeding and is successful, on the merits or otherwise, in
the defense of such Proceeding, the Company shall indemnify Indemnitee for all
Expenses, judgements, penalties and/or amounts paid in settlement that are
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses, judgements, penalties and/or
amounts paid in settlement that are actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each such claim, issue
or matter, allocated on a reasonable and proportionate basis.  For purposes of
this Section 7 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, and a
decision by any government, regulatory or self-regulatory authority, agency or
body not to commence or pursue any investigation, civil or criminal enforcement
matter or case or any civil suit shall be deemed to be a successful result as to
such claim, issue or matter.


-4-

--------------------------------------------------------------------------------

Section 8.          Advance of Expenses for Indemnitee.  If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, is threatened to be or reasonably
believes that he or she shall be made a party or subject to or the target of any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
Expenses actually and reasonably incurred by Indemnitee in connection with such
Proceeding.  The Company shall make such advance of Expenses within ten days
after the receipt by the Company of a statement or statements requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding, which advance may be in the form of, in the reasonable discretion of
Indemnitee (but without duplication), (a) payment of such Expenses directly to
third parties on behalf of Indemnitee, (b) advance of funds to Indemnitee in an
amount sufficient to pay such Expenses or (c) reimbursement to Indemnitee for
Indemnitee’s payment of such Expenses.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee (provided, however, that
following a Change in Control or in the event of a Proceeding brought by or in
the name of the Company, Indemnitee shall be required to submit to the Company
only summary statements and invoices and, in connection with such submissions,
Indemnitee shall have the right to withhold or redact any documents or
information that are protected by the attorney-client privilege or the attorney
work product doctrine) and shall include or be preceded or accompanied by a
written affirmation by Indemnitee and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof.  To the extent that Expenses advanced to Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis.  The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor.


Section 9.          Indemnification and Advance of Expenses as a Witness or
Other Participant.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate
Status, made a witness or otherwise asked to participate in any Proceeding,
whether instituted by the Company or any other person, and to which Indemnitee
is not a party, Indemnitee shall be advanced and indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten days after the receipt by the Company
of a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee.  In connection with any such advance of Expenses, the Company may
require Indemnitee to provide an undertaking and affirmation substantially in
the form attached hereto as Exhibit A or in such form as may be required under
applicable law as in effect at the time of execution thereof.


Section 10.        Procedure for Determination of Entitlement to
Indemnification.


(a)          To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary or appropriate to determine whether and to what extent
Indemnitee is entitled to indemnification; provided that the failure of
Indemnitee to so notify the Company will not relieve the Company from any
liability that it may have to Indemnitee under this Agreement or otherwise to
the extent the failure or delay does not materially prejudice the Company. 
Indemnitee may submit one or more such requests from time to time and at such
time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion.  The
officer of the Company receiving any such request from Indemnitee shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.


-5-

--------------------------------------------------------------------------------

(b)          Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination with respect to Indemnitee’s entitlement
thereto shall promptly be made in the specific case: (i) if a Change in Control
has occurred, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee, which Independent
Counsel shall be selected by Indemnitee and approved by the Board of Directors
in accordance with Section 2-418(e)(2)(ii) of the MGCL, which approval shall not
be unreasonably withheld; or (ii) if a Change in Control has not occurred, (A)
by a majority vote of a quorum consisting of the Disinterested Directors, or if
such quorum cannot be obtained, then by a majority vote of a duly authorized
committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by Indemnitee, which approval shall not be unreasonably withheld or
delayed, by Independent Counsel, in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee or (C) if so directed by the
Board of Directors, by the stockholders of the Company, other than directors or
officers who are parties to the Proceeding.  If it is so determined that
Indemnitee is entitled to indemnification, the Company shall make payment to
Indemnitee within ten days after such determination.  Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary or
appropriate to such determination in the discretion of the Board of Directors or
Independent Counsel if retained pursuant to clause (ii)(B) of this Section
10(b).  Any Expenses incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.


(c)          The Company shall pay the reasonable fees and expenses of
Independent Counsel, if one is appointed.


Section 11.        Presumptions and Effect of Certain Proceedings.


(a)          In making any determination with respect to entitlement to
indemnification hereunder, the person or persons (including any court having
jurisdiction over the matter) making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 10(a) of this
Agreement, and the Company shall have the burden of overcoming that presumption
in connection with the making of any determination contrary to that
presumption.  The failure of the person or persons or entity making any
determination with respect to Indemnitee’s entitlement to indemnification
hereunder to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper, or other rights are
available, because Indemnitee has met the requisite standard of conduct, shall
not be a defense to the action and shall not create a presumption regarding
whether Indemnitee has met the requisite standard of conduct set forth in
Section 4.


-6-

--------------------------------------------------------------------------------

(b)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.


(c)          The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise shall not be imputed to Indemnitee for purposes
of determining any other right to indemnification under this Agreement.


Section 12.        Remedies of Indemnitee.


(a)          All disputes or differences which may arise under or in connection
with this Agreement, whether arising before or after termination of this
Agreement, including without limitation disputes arising out of any actual or
alleged (i) determination made pursuant to Section 10(b) of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii) advance
of Expenses not timely made pursuant to Sections 8 or 9 of this Agreement, (iii)
failure of a determination of entitlement to indemnification to have been made
pursuant to Section 10(b) of this Agreement within 60 days after receipt by the
Company of the request for indemnification, (iv) failure of any payment of
indemnification to be made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or (v)
failure of payment of indemnification pursuant to any other section of this
Agreement to be made within ten days after a determination has been made that
Indemnitee is entitled to indemnification.


(b)          In the event of a dispute arising hereunder, the Indemnitee or the
Company shall be entitled to  an arbitration conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, of Indemnitee’s entitlement to indemnification or advance of
Expenses.  The arbitration commenced pursuant to this Section shall be conducted
in all respects as a de novo arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of the prior adverse determination. Indemnitee shall
commence a proceeding seeking an award in arbitration within 180 days following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply to a proceeding brought by Indemnitee to enforce Indemnitee’s
rights under Section 7 of this Agreement.  Except as set forth herein, the
provisions of Maryland law (without regard to its conflicts of laws rules) shall
apply to any such arbitration.   The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate before any
such arbitrator that the Company is bound by all of the provisions of this
Agreement.


-7-

--------------------------------------------------------------------------------

(c)          In any arbitration commenced pursuant to this Section 12, or
otherwise arising out of this Agreement, Indemnitee shall be presumed to be
entitled to indemnification or advance of Expenses, as the case may be, under
this Agreement and the Company shall have the burden of proving that Indemnitee
is not entitled to indemnification or advance of Expenses, as the case may be. 
If Indemnitee commences an arbitration pursuant to this Section 12, or otherwise
arising out of this Agreement, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 8 of this Agreement until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).


(d)          If a determination shall have been made pursuant to Section 10(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any arbitration commenced pursuant to
this Section 12, absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
misleading, in connection with the request for indemnification that was not
disclosed in connection with the determination.


(e)          In the event that Indemnitee is successful in seeking, pursuant to
this Section 12, an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
for, any and all Expenses actually and reasonably incurred by Indemnitee in such
arbitration.  If it shall be determined in such arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
arbitration shall be appropriately prorated.


(f)          Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Sections 8 or 9 of this Agreement or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.


Section 13.        Defense of the Underlying Proceeding.


(a)          Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding.  The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.


-8-

--------------------------------------------------------------------------------

(b)          Subject to the provisions of the last sentence of this Section
13(b) and of Section 13(c) below, and unless and to the extent inconsistent with
the terms and conditions of any applicable policy of insurance that vests in the
insurer the right and duty to defend such Proceeding, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 days following receipt of
notice of any such Proceeding under Section 13(a) above.  The Company shall not,
without the prior written consent of Indemnitee, which shall not be unreasonably
withheld, conditioned, or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise with respect to Indemnitee
which (i) includes an admission of fault of Indemnitee, (ii) does not include,
as an unconditional term thereof, the full release of Indemnitee from all
liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee, or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee.  This Section
13(b) shall not apply to a Proceeding brought by Indemnitee under Section 12 of
this Agreement.


(c)          Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld,
conditioned, or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Company, which approval shall
not be unreasonably withheld, conditioned, or delayed, that an actual or
apparent conflict of interest or potential conflict of interest exists between
Indemnitee and the Company, or (iii) if the Company fails to assume the defense
of such Proceeding in a timely manner, Indemnitee shall be entitled to be
represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which approval shall not be unreasonably
withheld, conditioned, or delayed, at the expense of the Company.  In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which approval shall not
be unreasonably withheld, conditioned, or delayed, at the expense of the Company
(subject to Section 12(d) of this Agreement), to represent Indemnitee in
connection with any such matter.


-9-

--------------------------------------------------------------------------------

Section 14.        Non-Exclusivity; Survival of Rights; Subrogation and
Reimbursement.


(a)          The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the charter or
bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise, including, without limitation, any additional
indemnification permitted by the MGCL, including, without limitation, Section
2-418 of the MGCL.  Unless consented to in writing by Indemnitee, no amendment,
alteration or repeal of the charter or bylaws of the Company, this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal,
regardless of whether a claim with respect to such action or inaction is raised
prior or subsequent to such amendment, alteration or repeal.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative and in addition to every other
right or remedy given hereunder or now or hereafter existing at law or in equity
or otherwise.  The assertion of any right or remedy hereunder, or otherwise,
shall not prohibit the concurrent assertion or employment of any other right or
remedy.


(b)          The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received payment for such amounts under any insurance policy, contract,
agreement or otherwise.  After any payment by or on behalf of the Company in
connection with this Agreement, if the Indemnitee receives, directly or
indirectly, amounts from any insurance, indemnification or other source, which,
when netted against any cost of recovery, reduces the amount of Expenses or
other indemnifiable amounts actually incurred, then the Indemnitee shall
promptly, and in no event later than 90 days after such determination or
receipt, reimburse or refund to the Company an amount equal to the amount of
such net reduction.  In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.


Section 15.        Insurance.


(a)          The Company will use its reasonable best efforts to acquire
directors and officers liability insurance, on terms and conditions deemed
appropriate by the Board of Directors covering Indemnitee or any claim made
against Indemnitee by reason of Indemnitee’s Corporate Status and covering the
Company for any indemnification or advance of Expenses made by the Company to
Indemnitee for any claims made against Indemnitee by reason of Indemnitee’s
Corporate Status.  To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees or
agents or fiduciaries of the Company or of any other corporation, real estate
investment trust, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available to similarly situated individual insureds. In the event of a Change in
Control, the Company shall extend the policy period of or secure an extended
reporting period with respect to any and all directors and officers liability
insurance policies that were maintained by the Company immediately prior to the
Change in Control for a period of six years with the insurance carrier or
carriers in place at the time of the Change in Control; provided, however, that
if such extended policy period or extended reporting period is not available,
the Company shall use commercially reasonable efforts to obtain a policy
substantially comparable in scope and amount from an insurance carrier with an
AM Best rating that is the same or better than the AM Best rating of the
existing insurance carrier; provided, further, however, in no event shall the
Company be required to expend in the aggregate in excess of 250% of the annual
premium or premiums paid by the Company for directors and officers liability
insurance in effect on the date of the Change in Control.  In the event that
250% of the annual premium paid by the Company for such existing directors and
officers liability insurance is insufficient for such coverage, the Company
shall spend up to that amount to purchase such lesser coverage as may be
obtained with such amount.


-10-

--------------------------------------------------------------------------------

(b)          The Company shall, upon reasonable written request, provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
binders, policies, declarations, endorsements, and other insurance materials
providing coverage for Indemnitee’s actions pursuant to his or her Corporate
Status.  The Company shall promptly notify Indemnitee if the insurer cancels or
refuses to renew such coverage (or any part of such coverage)


(c)          The purchase, establishment and maintenance of any such insurance
shall not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and Indemnitee shall not
in any way limit or affect the rights or obligations of the Company under any
such insurance policies.  If, at the time the Company receives notice from any
source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.


(d)          The Indemnitee shall cooperate with the Company or any insurance
carrier of the Company with respect to any Proceeding.


Section 16.        Coordination of Payments.  The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 17.        Contribution.


(a)          If the indemnification provided in this Agreement is unavailable in
whole or in part and may not be paid to Indemnitee for any reason, other than
for failure to satisfy the standard of conduct set forth in Section 4 or due to
the provisions of Section 5, then, with respect to any Proceeding in which the
Company is jointly liable with Indemnitee, to the fullest extent permissible
under applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, any Expenses, judgments, penalties, and/or amounts paid
or to be paid in settlement, in connection with any Proceeding  in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and transaction(s) giving
rise to such Proceeding and (ii) the relative fault of Indemnitee and the
Company (and its other directors, officers, employees and agents) in connection
with the events and circumstances underlying such Proceeding.


-11-

--------------------------------------------------------------------------------

(b)          Provided that Indemnitee has met the requisite standard of conduct
for indemnification set forth in Section 4 and subject to the provisions of
Section 5, the Company hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee who may be jointly
liable with Indemnitee.


Section 18.        Reports to Stockholders.  To the extent required by the MGCL,
the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.


Section 19.        Duration of Agreement; Binding Effect.


(a)          This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).


(b)          The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise that such person is or was
serving in such capacity at the request of the Company, and shall inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.


(c)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.


-12-

--------------------------------------------------------------------------------

(d)          The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith.  The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.


Section 20.        Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, void, illegal or otherwise unenforceable
for any reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any Section, paragraph or sentence of this Agreement containing any
such provision held to be invalid, void, illegal or otherwise unenforceable that
is not itself invalid, void, illegal or otherwise unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, void, illegal or otherwise
unenforceable, that is not itself invalid, void, illegal or otherwise
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.  If any provision or provisions of this Agreement shall be determined
to be invalid or unenforceable, the Company in good faith shall expeditiously
take all necessary or appropriate actions to provide Indemnitee with rights
under this Agreement (including with respect to indemnification, advance of
Expenses and other rights) that effect the original intent of this Agreement as
closely as possible.


Section 21.        Counterparts.  This Agreement may be executed in one or more
counterparts, (delivery of which may be by facsimile, or via e-mail as a
portable document format (.pdf) or other electronic format), each of which will
be deemed to be an original, and it will not be necessary in making proof of
this Agreement or the terms of this Agreement to produce or account for more
than one such counterpart.  One such counterpart signed by the party against
whom enforceability is sought shall be sufficient to evidence the existence of
this Agreement.


Section 22.        Headings.  The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


Section 23.        Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor, unless otherwise expressly stated, shall such
waiver constitute a continuing waiver.


-13-

--------------------------------------------------------------------------------

Section 24.        Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of such
delivery, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:


(a)          If to Indemnitee, to the address set forth on the signature page
hereto.


(b)          If to the Company, to:


Broadmark Realty Capital Inc.
1420 Fifth Avenue, Suite 2000
Seattle, WA 98101
Attention:  Adam Fountain


or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.


Section 25.        Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflicts of laws rules.


[SIGNATURE PAGE FOLLOWS]


-14-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
COMPANY:
         
BROADMARK REALTY CAPITAL INC.
           
By:


     
Name:
     
Title:
           
INDEMNITEE:
         
Name:
   
Address:
 



[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED


To:
The Board of Directors of Broadmark Realty Capital Inc.



Re:
Affirmation and Undertaking



Ladies and Gentlemen:


This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the _____ day of November, 2019, by and between
Broadmark Realty Capital Inc., a Maryland corporation (the “Company”), and the
undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which I am
entitled to advance of Expenses in connection with [Description of Proceeding]
(the “Proceeding”).


Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.


I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a
director] [and] [an officer] of the Company, in any of the facts or events
giving rise to the Proceeding, I (1) did not act with bad faith or active or
deliberate dishonesty, (2) did not receive any improper personal benefit in
money, property or services and (3) in the case of any criminal proceeding, had
no reasonable cause to believe that any act or omission by me was unlawful.


In consideration of the advance by the Company for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and (a)
was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established.


IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this ___
day of ____________________, 20____.



 
Name:

   






--------------------------------------------------------------------------------